NO. 07-03-0455-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                          PANEL A

                                        JULY 16, 2004

                            ______________________________


                         SUMMER HELENA MILLER, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE


                          _________________________________

          FROM THE CRIMINAL DISTRICT COURT OF JEFFERSON COUNTY;

                NO. 85738; HONORABLE CHARLES D. CARVER, JUDGE

                           _______________________________

Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.


                                 MEMORANDUM OPINION


       Following appellant Summer Helena Miller’s guilty plea to an indictment alleging

securing execution of a document by deception, the trial court found her guilty and sentenced

her to two years confinement. The court then, following the terms of the plea bargain,

suspended the imposition of sentence and placed her on community supervision for five years.

In August of 2003, appellant pleaded not true to the allegations contained in the State’s motion

to revoke community supervision; however, the court found the allegations to be true, revoked
her community supervision, and assessed a sentence of two years confinement. With one

issue, appellant attacks the validity of the indictment. We affirm.


       The indictment alleged that appellant lied to the Texas Department of Human Services

about a car she owned in an effort to secure additional welfare benefits. With her sole issue,

appellant maintains the indictment is defective because she was legally entitled to own the

vehicle in issue. In response, the State asserts, and we agree, that it is appellant’s deception

regarding her ownership of the car that creates the offense, not the ownership itself.

Moreover, even if appellant’s substantive claim had merit, she waived it by failing to voice an

objection to the indictment prior to trial. If a defendant does not object to a defect, error, or

irregularity of form or substance in an indictment before the date on which the trial on the

merits commences, the defendant waives and forfeits the right to object to the defect, error,

or irregularity and may not raise the objection on appeal or in any other postconviction

proceeding. Tex. Code Crim. Proc. Ann. art. 1.14(b) (Vernon Supp. 2004); Ex parte Morris,

800 S.W.2d 225, 227 (Tex.Cr.App. 1990). Appellant’s sole issue is overruled.


       Accordingly, the judgment of the trial court is affirmed.


                                            Don H. Reavis
                                              Justice
Do not publish.




                                               2